Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of Patent No. 11,100,097 B1. Although the conflicting is not patentably distinct from each other because since the claims of the Patent No. 11,100,097 B1 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 11,100,097 claim 1
A method for building table calculations during data preparation, comprising: 
at a computing device having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: 
displaying a user interface that includes a data flow pane and a calculation pane, the data flow pane including a node/link diagram for a data prep flow; 
in response to user selection of a node in the node/link diagram, populating affordances in the calculation pane according to data fields of a data set associated with the selected node; 


receiving a first user input in the calculation pane to specify a grouping on a first data field of the data set; 
receiving a second user input in the calculation pane to specify an aggregation function on a second data field of the data set; 
in response to the first user input and the second user input: for each distinct value of the first data field, aggregating corresponding values of the second data field according to the aggregation function; and 

displaying in the calculation pane a plurality of first data rows, wherein each of the first data rows corresponds to a respective distinct value of the first data field and each of the first data rows includes a respective aggregated value that is calculated based on the aggregation function; and 
saving rows of data displayed in the calculation pane as a new data source.
A method for building table calculations during data preparation, comprising: 
at a computing device having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: 
displaying a user interface that includes a data pane and a calculation pane, wherein:
display in the user a data flow panel, wherein selection of a node in the data flow pane determine a data whose data rows are displayed in the data pane (claim 24).
        the data pane includes a grid comprising a plurality of data rows and a plurality of data columns; 
       each of the data columns corresponds to a data field from a data source; each of the data columns comprises a field name; and
      each of the data rows comprises a respective data value for each of the data columns; 
       receiving a first user input in the calculation pane to specify a grouping on a first data field of the data source; 
     receiving a second user input in the calculation pane to specify an aggregation function on a second data field of the data source; 
in response to the first user input and the second user input: 
                for each distinct value of the first data field, aggregating corresponding values of the second data field according to the aggregation function; and 
               displaying in the calculation pane a plurality of first data rows, wherein each of the first data rows corresponds to a respective distinct value of the first data field and each of the first data rows includes a respective aggregated value that is calculated based on the aggregation function; and 
‘saving rows of data displayed in the calculation pane as a new data source.




          


Allowable Subject Matter

	
	
Claims 1-22 would be allowed. (if rewritten to overcome the rejection under 35 USC § obvious double patenting and to include all of the limitations of the base claim and any intervening claims)
The following is a statement of reason for the indication of allowable subject matter:
The following is an examiner’s statement of reason for allowance
With respect to claim 1-27, Kim et al. (U.S. Pub. 2018/0213720 A1) discloses a method for building table calculations during data preparation, comprising: at a computing device having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors (fig. 1): displaying a user interface that includes a data pane (i.e., “displaying a sampling of data from the intermediate data set in a data pane of the user interface”(0011)) and a calculation pane (i.e., “Implementations make it easy to edit the flow using the flow pane 303, the profile pane 304, or the data pane 305. For example, some implementations enable a right click operation on a node /table in any of these three panes and add a new column based on a scalar calculation over existing columns in that table”(0085)), wherein: the data pane includes a grid comprising a plurality of data rows and a plurality of data columns; each of the data columns corresponds to a data field from a data source (240-1, 240-2(fig. 2))(i.e., “scalar operation could be a mathematical operation to compute the sum of three numeric columns, a string operation to concatenate string data from two columns that are character strings, or a conversion operation to convert a character string column into a date column (when a date has been encoded as a character string in the data source”(0085)); each of the data columns comprises a field name; and each of the data rows comprises a respective data value for each of the data columns; receiving a second user input in the calculation pane to specify an aggregation function on a second data field of the data source (i.e., “The left-hand pane 312 also includes an operations palette, which displays operations that can be placed into the flow. This includes arbitrary joins (of arbitrary type and with various predicates), union, pivot, rename and restrict column, projection of scalar calculations, filter, aggregation, data type conversion, data parse, coalesce, merge, split, aggregation, value replacement, and sampling”(0092)), Further, Barg et al. (U.S. 20020070953 A1) discloses receiving a first user input in the calculation pane to specify a grouping on a first data field of the data source (fig. 2 shows data input 310 to select association properties table (group of first data field as claimed invention) or “The data input circuit or routine 310 begins loading data by first determining the source of the conditioned data to be used. For example, the display manager circuit or routine 320 could prompt the user to identify the location or file name of the mined web site activity data”(0114) ); but Kim or Barg et al. does not  receiving a second user input in the calculation pane to specify an aggregation function on a second data field of the data set; in response to the first user input and the second user input: for each distinct value of the first data field, aggregating corresponding values of the second data field according to the aggregation function; and displaying in the calculation pane a plurality of first data rows, wherein each of the first data rows corresponds to a respective distinct value of the first data field and each of the first data rows includes a respective aggregated value that is calculated based on the aggregation function; and saving rows of data displayed in the calculation pane as a new data source.
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Anand et al.  discloses Data Preparation user Interface with conglomerate Heterogeneous Process Flow elements, U.S. Patent No. 10.691.304 B1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        October 13, 2022